Citation Nr: 1701629	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-09 119	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for bilateral hearing loss.  

The Veteran filed a notice of disagreement in June 2011 and was provided with a statement of the case (SOC) in March 2013. The Veteran perfected his appeal with a March 2013 VA Form 9.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDING OF FACT

1.  The duty and notice requirements have been met.

2.  The Veteran was exposed to loud noise during service, including from artillery fire.

3.  The weight of the medical evidence shows that the Veteran's bilateral hearing loss is etiologically related to noise exposure in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been bet.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that he was exposed to loud noise during service, including gunfire and artillery fire.  Specifically, the Veteran claims that he was subjected to howitzer, rocket and rifle fire all day and night.  The Veteran also claims that there were planes bombing the perimeter of his location while in service.

The Veteran's service treatment records include the following audiological examination report conducted during his enlistment in August 1964:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
0
0
0
0
0
Left Ear
0
0
0
0
0

Service department audiometric readings prior to October 31, 1967, must be converted from American Standard Association (ASA) units to International Standard Organization (ISO) units.  Based on such conversion, the Veteran's audiological examination at the time of his service entrance in August 1964 reveals the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
15
10
10
10
5
Left Ear
15
10
10
10
5

An audiological examination report at separation in December 1966 revealed the following: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
15
15
5
5
5
Left Ear
5
5
5
15
10

Again, converting the audiometric readings from ASA to ISO units and the result is as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
30
25
15
15
10
Left Ear
20
15
15
25
15

The Veteran submitted a claim for service connection for bilateral hearing loss in April 2010.  In connection with this claim, he was afforded a VA audiological examination in August 2010.  

The audiometric examination provided by the VA in August 2010 produced the following results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
20
25
45
60
65
Left Ear
20
25
45
65
60


Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
48.75
Left Ear
48.75

Speech Recognition
Right Ear
94%
Left Ear
92%

These audiometric findings demonstrate a bilateral hearing loss disability as defined by VA regulation, and the examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that acoustic trauma was conceded, as records showed that the Veteran served as a telephone switchboard operator while in Vietnam.  The examiner considered both the Veteran's enlistment examination in August 1964 and his separation examination in December 1966.  The examiner opined that although there was a threshold shift in the Veteran's hearing while in service, the evidence showed that the Veteran's hearing was within normal limits bilaterally upon separation.  The examiner further noted that the service treatment record evidence showed a hearing threshold shift during active duty, indicating that some damage occurred to the auditory system. 

In the Veteran's June 2011 notice of disagreement, he stated that his military records showed a shift in hearing levels and that he was told at his VA hearing exam that it was apparent his hearing loss was from acoustic trauma he endured while in combat in Vietnam.

In a June 2011 private audiometric evaluation, which also shows bilateral hearing loss disability as defined by VA regulation, the audiologist wrote that the Veteran had moderately-severe bilateral sensorineural hearing loss.  After reviewing the Veteran's military service and medical records, the audiologist further stated that it was his professional opinion that the Veteran's military occupation specialty and combat noise exposure would have exposed him to loud acoustic trauma and that his hearing loss is at least as likely as not to have started and to have been caused by his military service.
The Veteran has consistently asserted that he was exposed to loud noise while in combat in Vietnam and that his hearing has continually worsened since that time.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, based upon the evidence available, the Board presumes the occurrence of the Veteran's in-service acoustic trauma.  The Board also notes that the RO granted service connection for tinnitus in September 2010 on this basis.

In the June 2011 private audiological exam, the audiologist thoroughly reviewed the Veteran's records and provided a clear rationale to his conclusion that the Veteran's bilateral hearing loss was at least as likely as not connected to his service in the military.  On the other hand, the August 2010 VA examiner opined that the Veteran's bilateral hearing loss was not due to noise exposure in service but did not provide an adequate explanation to justify her conclusion.  Notably, the August 2010 examiner's rationale was minimal, and rested largely on the conclusion that there was normal hearing shown at separation from service.  However, the separation examination once converted to ISO units, does show thresholds higher than 20 in both the left and right ears.  According to Hensley, this supports the Veteran's contention that there was in fact some hearing loss upon separation from the military in December 1966.  Even if there was no hearing loss upon separation, that does not necessarily mean there was no acoustic trauma during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In short, the Veteran's testimony combined with the private medical opinion in June 2011 sufficiently counters the negative August 2010 VA opinion.  In addition, the VA examiner in August 2010 conceded that the Veteran had in fact suffered acoustic trauma, enough to damage the auditory system and cause tinnitus.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


